                 Case 2:20-cv-01038-BJR Document 26 Filed 11/25/20 Page 1 of 2




 1

 2

 3

 4                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE
 6
                                         )
 7   ASPEN LODGING GROUP LLC; et al.,    )               CASE NO. 2:20-cv-01038-BJR
                                         )
 8                           Plaintiffs, )               SCHEDULING ORDER
                                         )
 9               v.                      )
                                         )
10   AFFILIATED FM INSURANCE             )
     COMPANY,                            )
11                                       )
                             Defendant.  )
12   ____________________________________)

13
            The Court is in receipt of the parties’ responses to the Court’s requests for a scheduling
14
     order. Dkt. Nos. 24, 25. The Court will set the following schedule: Plaintiff Vancouver Clinic
15
     Inc. PS (“TVC”) shall refile its Motion for Partial Summary Judgment originally filed on October
16

17   20, 2020 no later than January 15, 2020. Plaintiffs Aspen Lodging Group LLC, et al. (“Aspen

18   Lodging”) shall file a brief joining in TVC’s Motion for Partial Summary Judgment no later than

19   January 15, 2020. That brief shall include only arguments not already covered by TVC’s Motion
20
     and shall not exceed 15 pages.
21
            Defendant Affiliated FM Insurance Company shall file a consolidated Cross-Motion for
22
     Summary Judgment against both sets of Plaintiffs no January 15, 2020. That brief shall not exceed
23
     30 pages.
24

25          Plaintiffs shall file a consolidated response in support of their Motion and opposing

                                                    1
               Case 2:20-cv-01038-BJR Document 26 Filed 11/25/20 Page 2 of 2




     Defendant’s Cross-Motion no later than February 12, 2021 not to exceed 30 pages. Defendant
 1
     shall respond to Plaintiffs’ Motion and in support of its own Cross-Motion in one consolidated
 2

 3   brief not to exceed 30 pages and not later than February 12, 2021. Plaintiffs shall then file one

 4   consolidated reply, not to exceed 15 pages, no later than March 5, 2021. Defendant shall file its
 5   reply, not to exceed 15 pages, no later than March 5, 2021.
 6
            Further, the parties’ have requested the Court’s assistance in framing their “statement of
 7
     the issues.” The Court advises the parties to dispense with a “statement of the issues” and proceed
 8
     directly to briefing their respective motions.
 9

10          DATED this 25th day of November, 2020.

11
                                                          BARBARA J. ROTHSTEIN
12                                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25
                                                      2
